DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 14-20 have been withdrawn. Claims 1-13 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nazareth et al. (US 2012/0083047 A1) in view of Huttunen et al. (“Residual nanoparticle label immunosensor for wash-free C-reactive protein detection in blood” Biosensors and Bioelectronics 83 (2016) 54–59).
Regarding claims 1, 3, 4, 8, and 12 Nazareth et al. teaches devices for detecting the presence of an analyte in a biological sample (e.g. [0005]) on a test strip, comprising:
a “release medium” formed of a first material, wherein the release medium is configured to receive the biological sample (e.g. [0005]), for example “In operation, a liquid sample is applied to sample receiving material 12, which is in contact with a proximal end of biphasic chromatographic substrate 18” ([0045], Fig. 3); also “Referring to FIG. 5, a biphasic chromatographic substrate 18 is shown including a release medium 30” (Fig. 5, [0056]) (i.e. a flow path configured to receive a fluid sample; a sample receiving zone coupled to the flow path, as in claim 1); and that the fluid samples include blood samples ([0024] (as in claim 12);
a capture medium located downstream from the release medium and in fluid communication with the release medium, the capture medium defining a result site (i.e. a capture zone) ([0005]), for example a result site 36 ([0056], Fig. 5, site 36), a result site 36 having capturable binding member, e.g., antibody is located at result site 36 ([0046], Fig. 3, site 36); where the antibody is specific to the antigen (i.e. analyte) ([0025] “antibody”, or fragments thereof, which recognizes and binds an antigen, [0026] capture antibody) (i.e. a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest, as in claim 1); (i.e. the immobilized capture agent comprises an antibody or a fragment thereof specific to the analyte of interest, as in claim 8);
a labeled binding member reactive with a first epitope of the analyte to be detected in the biological sample, the labeled binding member being releasably disposed on the release medium (e.g. [0005]), where the release medium is upstream of the capture region, for example “Referring to FIG. 3A, a band 26 formed from a labeled conjugate (labeled binding member), e.g., an antibody-metal sol is deposited on release medium 30 downstream from sample receiving material 12. Band 26 includes a labeled binding member reactive with a particular site (sometimes referred to as a “first epitope”) on the analyte of interest. The labeled binding member further comprises a detectable label” ([0041], Figs. 3 and 5, labeled binding member band 26 upstream from capture zone 36, [0056]) (i.e. a labeled antibody or fragment thereof coupled to the flow path upstream of the capture zone specific to the analyte of interest, as in claim 1) (i.e. the labeled antibody is configured to flow with bound analyte of interest in the flow path to the capture zone when the fluid sample is received on the assay test strip, as in claim 3); and “The presence of the analyte” “is determined by observing the presence of the detectable label at threshold site 34 and result site 36” (i.e. “wherein the labeled antibody bound to the analyte of interest is captured at the capture zone and emits a detectable signal, as in claim 4). 
Nazareth et al. also teaches the devices comprise:
a “scavenger binding member” located on one of the release medium and the capture medium upstream from the result site (i.e. in the flow path upstream of the capture zone), the scavenger binding member configured to directly or indirectly bind with a predetermined threshold concentration of the analyte (i.e. conjugated to an antibody specific to the analyte of interest to form antibody-conjugated binding member conjugate) (e.g. [0005]);
where the scavenger binding member is immobilized at a threshold site located upstream of the result site on the capture medium (e.g. [0005]), the scavenger binding member may be immobilized at a threshold site located upstream of the result site (i.e. upstream of the capture site) on the capture medium ([0006]), and where the scavenger binding member is at least one of immobilized on the capture medium and releasably placed on the release medium ([0010]) (e.g. [0043], FIGS. 3A-3B, a threshold site 34 having a scavenger binding member).
For example, Nazareth et al. teaches that “The scavenger binding member is immobilized at threshold site 34” “and does not advance with the fluid front. Once the threshold concentration of analyte has been met, any excess analyte moves with the fluid front toward result site 36, where it is immobilized by the capture binding member” ([0043]-[0045]). These teachings of a “scavenger binding member” read on a binding component which is specific to the analyte. The recited “oversized particle” is also a binding component which is specific to the analyte. The teachings of the binding component also read on the recitations of where this binding component “is in the flow path upstream of the capture zone”, the binding component “conjugated to an antibody specific to the analyte of interest to form” antibody-conjugated binding component conjugates of a configuration “to remain upstream of the capture zone when the fluid sample is received on the assay test strip.”
It is noted that although, as described above, the reference teaches claims 3 and 4 as recited, with respect to the recitations “the labeled antibody or fragment thereof is configured to flow with bound analyte of interest in the flow path to the capture zone when the fluid sample is received on the assay test strip” (claim 3); “wherein the labeled antibody bound to the analyte of interest is captured at the capture zone and emits a detectable signal” (claim 4); it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, Nazareth et al. teaches the claim limitations as discussed supra, yet nonetheless, even if the teachings would not disclose the intended use, since the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Nazareth et al. further teaches as noted above:
a “release medium” formed of a first material, wherein the release medium is configured to receive the biological sample (e.g. [0005], Figs. 3-5) (i.e. the flow path is configured to receive a fluid sample comprising the analyte of interest); and
that “The scavenger binding member is immobilized at threshold site 34” “and does not advance with the fluid front. Once the threshold concentration of analyte has been met, any excess analyte moves with the fluid front toward result site 36, where it is immobilized by the capture binding member” ([0043]-[0045]). These teachings of a “scavenger binding member” read on a binding component which is specific to the analyte.
Since Nazareth also teaches that the scavenger binding member is configured to directly or indirectly bind with a predetermined threshold concentration of the analyte (e.g. [0005]); and that for example teaches a result site ([0056], Fig. 5, site 36); “a result site 36 having capturable binding member, e.g., antibody is located at result site” ([0046], Fig. 3, site 36); where the antibody is specific to the antigen (i.e. analyte) ([0025] “antibody”, which recognizes and binds an antigen, [0026] capture antibody), these teachings that both the scavenger binding member and the capture (result site) binding member are both specific to the labeled analyte, read on the recitation of “wherein the labeled antibody and the antibody-conjugated” binding member “compete to specifically bind the analyte of interest,” since both the scavenger binding member and the capture (result site) binding member are both specific to the labeled analyte and would therefore compete for available labeled analyte binding sites (as in claim 2).
Although Nazareth et al. teaches a scavenger binding member which is specific to the analyte and remains upstream of the capture zone, Nazareth et al. doesn’t explicitly teach that the scavenger binding member may comprise an oversized particle of a size and dimension to remain upstream of the capture zone (claim 1); that the oversized microparticle competes to bind the analyte (claim 2); that the microparticle is of about 1 μm to about 15 μm in diameter (claim 11); or that the analyte comprises C-reactive protein (claim 13).
However, Huttunen et al. teaches that “Current diagnostic immunotechnologies are universally based on the measurement of the bound label-antibody fraction in direct binding or sandwich-assay type approaches” and that “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” and applies this concept to “quantitative proof-of-concept set-up” “through blood-based detection of C-reactive protein (CRP)” (e.g. Pg. Abstract) (i.e. fluid sample is blood, also as in claim 12). Huttunen et al. teaches that in the art of lateral flow assays, known methods and devices comprise micro and nano particle assays (e.g. Pg. 55, left column, 2nd ¶). In particular, Huttunen et al. teaches the use of oversized particles which are functionalized by coupling of the anti-human CRP antibody to the microparticles (MPs) (Pg. 55, section 2.1.1 – Materials polystyrene oversized microparticles, section 2.1.4 – oversized microparticles functionalized with anti-human CRP) (i.e. (i.e. the analyte of interest comprises C-reactive protein (CRP) and the antibody or fragment thereof conjugated to the oversized particle comprises an anti-CRP antibody or fragment thereof bound to the CRP, as in claim 13), where the large microparticle used is a microparticle (MP) of 3048 nm in diameter (Pg. 55, section 2.1.1 1st sentence) (i.e. the oversized microparticle is about 1 μm to about 15 μm in diameter, as in claim 11). Huttunen et al. also teaches that the oversized particles bind an amount of the analyte in the sample where the analyte is labeled with fluorescent Eu-NPs, and an unbound remaining amount of labeled analyte which remains in solution, are both separated by filtration, through which the oversized particles with bound labeled analyte remain upstream of the, filtered through labeled analyte, which is subsequently detected (e.g. Pg. 56, section 3.1, Fig. 1 – light blue Microparticle (i.e. oversized particle) functionalized with Ab specific for the CRP analyte captures labeled analyte (grey oval labeled with fluorescent Eu-NP in pink) ). These teachings read on the recitations of an oversized particle of a size and dimension to remain upstream of a detection zone.
With respect to the recitations of a size and dimension “to remain upstream of the capture zone” (claim 1); it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. and Huttunen et al. do not specifically employ the terminology of the intended use recitations, since the references teach a device which meets the structural limitations of the instant claims, the device taught would necessarily be capable of being used in the manner recited in the instant claims. In particular, as defined in the instant specification “the oversized particle is about 1 μm to about 15 μm in diameter” (e.g. Specification at [0007], also claim 11), which as instantly recited would be of “a size and dimension” so as to perform the intended use. As defined by the specification a particle within the same size range specified would necessarily be capable of performing the intended use, as taught by the Huttunen et al. reference, the oversized microparticle (MP) is of 3048 nm in diameter (Pg. 55, section 2.1.1 1st sentence) which meets the same structural dimensions of the recited particle and therefore meets the claim limitations. If the prior art structure is capable of performing the intended use, then it meets the claim.
Huttunen et al. further teaches that the taught separation immunoassay is applicable for immunorecognition-based diagnostics, and provides the advantages that “assessment of the analyte concentration is performed from the residual, soluble fraction after simple and wash-free physical separation” of the microparticle bound labeled analyte and free labeled analyte, and that “The residual detection principle is evidently applicable for particle-based methods and versatile for biorecognition reactions of high binding-affinity. With the model analyte, CRP, a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems (e.g. Pg. 58, section 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays where a portion of the labeled analyte is retained at a site where a “scavenger” binding component is specific to the labeled analyte and remains upstream of the capture detection zone, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size dimension to remain upstream of a subsequent detection, as taught by Huttunen et al. in order to have oversized particles in the flow path upstream of the capture zone, the oversized particles conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size and dimension to remain upstream of the capture zone when the fluid sample is received on the assay test strip, as in claim 1, or to have the labeled antibody and the antibody-conjugated oversized particles compete, as in claim 2. One would have been motivated to substitute the components as above, because Nazareth et al. teaches that in lateral flow assays where it is desirable to sequester a calibrated amount of labeled analyte, this may be achieved by having a designated region on the lateral flow device where an amount of the labeled analyte may be sequestered and bound by a “scavenger” binding component site (e.g. [0011], and as discussed supra), and because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, which the advantages of “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract) and that “a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4).
One would have had a reasonable expectation of success in substituting the components because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), and because the functionalized oversized microparticles taught by Huttunen et al. are of a size and dimension that would work on a lateral flow device in the manner intended, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). Also, since both components, the scavenger binding member and the oversized particle are components known in the art to function as binding members in immunoassays, one would have a reasonable expectation of success in substituting the components.
Furthermore, it would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size of about 1 μm to about 15 μm in diameter (as in claim 11), as taught by Huttunen et al. (Pg. 55, section 2.1.1 1st sentence) in order to have oversized particles which can be separated from the unbound labeled analyte by size exclusion, as is taught by Huttunen et al. (e.g. Pg. 56, section 3.1). One would have been motivated to combine the teachings as above, because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, which the advantages of “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract) and that “a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4).
One would have had a reasonable expectation of success in having the particle be of about 1 μm to about 15 μm in diameter since, because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), within the size ranges recited, and that these size ranges work on a lateral flow device, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026], [0027]).
In addition, it would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays as taught by Nazareth et al., by having the analyte comprise C-reactive protein, as taught by Huttunen et al. in order to have an device that detects C reactive protein because Huttunen teaches that “The magnitude and importance of CRP detection is rising especially in POC” (point of care) and because CRP is correlated to numerous diseases (e.g. Pg. 55, left column, 1st ¶). One would have been motivated assay for CRP, in order to diagnose patients levels and to monitor disease state and progression.
One would have had a reasonable expectation of success in substituting the components because Nazareth et al. teaches that the taught lateral flow immune-assay device is apt to analyze analytes comprising: antigens, antibodies, hormones, drugs, proteins associated with a cell (“cell proteins”), secreted proteins, enzymes, cell surface or transmembrane proteins, glycoproteins and other proteins, peptides, and carbohydrates ([0028]). In other words because Nazareth et al. teaches that the device is capable of assaying analytes including cell proteins, one would have a reasonable expectation of success in assaying for C-reactive protein, which as taught by Huttunen et al. is also applicable to immunorecognition based diagnostics (e.g. Huttunen et al. Pg. 58, right column, section 4 1st 2nd ¶s), and because Huttunen teaches that “assessment of the analyte concentration is performed from the residual, soluble fraction after simple and wash-free physical separation of the bound and free reporter nanoparticles. The residual detection principle is evidently applicable for particle-based methods and versatile for biorecognition reactions of high binding-affinity. With the model analyte, CRP, a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4).
Regarding claims 5 and 9, Nazareth et al. teaches, as discussed supra, that for example “In operation, a liquid sample is applied to sample receiving material 12, which is in contact with a proximal end of biphasic chromatographic substrate 18” ([0045], Fig. 3); also “Referring to FIG. 5, a biphasic chromatographic substrate 18 is shown including a release medium 30” (Fig. 5, [0056]) (i.e. a flow path configured to receive a fluid sample; a sample receiving zone coupled to the flow path, as in claim 5). These teachings read on the recitation of “the flow path is configured to receive a fluid sample that does or does not comprise analyte of interest.” It is noted that with respect to the recitation “configured to receive a fluid sample that does or does not comprise analyte of interest”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. does not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, in particular a sample receiving zone, the sample receiving region is capable of receiving a sample that does or does not contain analyte, therefore the device taught would necessarily be capable of being used in the manner recited in the instant claims. If the prior art structure is capable of performing the intended use, then it meets the claim.
Nazareth et al. further teaches that “upon diffusion into capture medium 32, the diffusible sandwich becomes concentrated by the interaction of the binding member (the capturable affinity) with the scavenger binding member (the capture affinity) at threshold site 34 so as to capture the capturable sandwich complex as it moves across threshold site 34. Threshold site 34 is calibrated to capture either directly or indirectly a threshold concentration of analyte of interest” (i.e. the antibody-conjugated binding member specifically binds to a known quantity of analyte of interest, thereby retaining a known quantity of analyte of interest upstream of the capture zone, as in claim 5) “such that any analyte of interest in excess of the threshold concentration is available for binding at result site 36” ([0043]-[0045]).
Nazareth et al. further teaches that “The scavenger binding member is immobilized at threshold site 34, preferably by simple adsorption and does not advance with the fluid front.” ([0044]), and that “the scavenger binding member is at least one of immobilized on the capture medium and releasably placed on the release medium” ([0010]) (i.e. i.e. the antibody-conjugated binding (scavenger) member is integrated onto a surface of the test strip, as in claim 9)
Although Nazareth et al. teaches a scavenger binding member which in an antibody-conjugated (scavenger) binding member that specifically binds to a known quantity of analyte of interest, thereby retaining a known quantity of analyte of interest upstream of the capture zone (as in claim 5), and that the antibody-conjugated binding (scavenger) member is integrated onto a surface of the test strip (as in claim 9), Nazareth et al. doesn’t explicitly teach that the scavenger binding member may comprise an oversized particle.
However, Huttunen et al. teaches that “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract). In particular, Huttunen et al. teaches the use of oversized particles which are functionalized by coupling of the anti-human CRP antibody to the microparticles (MPs) (Pg. 55, section 2.1.1 – Materials polystyrene oversized microparticles, section 2.1.4 – oversized microparticles functionalized with anti-human CRP) (i.e. antibody-conjugated oversized particles specifically bind to a known quantity of analyte of interest). Huttunen et al. also teaches that the oversized particles bind an amount of the analyte in the sample where the analyte is labeled with fluorescent Eu- NPs, and an unbound remaining amount of labeled analyte which remains in solution, are both separated by filtration, through which the oversized particles with bound labeled analyte remain upstream of the, filtered through labeled analyte, which is subsequently detected (e.g. Pg. 56, section 3.1, Fig. 1 – light blue Microparticle (i.e. oversized particle) functionalized with Ab specific for the CRP analyte captures labeled analyte (grey oval labeled with fluorescent Eu-NP in pink)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays where a “scavenger” binding component is specific to the labeled analyte and remains upstream of the capture detection zone, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest, as taught by Huttunen et al. in order to have the antibody-conjugated oversized particles specifically bind to a known quantity of analyte of interest, thereby retaining a known quantity of analyte of interest upstream of the capture zone (as in claim 5) and to have the antibody-conjugated oversized particles integrated onto a surface of the test strip (as in claim 9). One would have been motivated to substitute the components as above, because Nazareth et al. teaches that in lateral flow assays where it is desirable to sequester a calibrated amount of labeled analyte, this may be achieved by having a designated region on the lateral flow device where an amount of the labeled analyte may be sequestered and bound by a “scavenger” binding component site (e.g. [0011], and as discussed supra), and because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, which the advantages of “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract) and that “The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4). One would have further been motivated to combine the components in order to have the antibody-conjugated oversized particle integrated onto a surface of the test strip (as in claim 9) because this would allow the particles to remain upstream of the detection zone, sequestering a known amount of labeled analyte at the site where the oversized particles are integrated onto the device, essentially performing a separation of: a determined amount of labeled analyte which would remain sequestered on the oversized particles, from the remaining free labeled analyte amount which would flow to the detection capture zone, which as taught by both Nazareth et al. and Huttunen et al. is a desirable design option as it provides advantages of controlling the amount of labeled analyte that reaches the detection capture zone, and because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, with the advantages of “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract). 
One would have had a reasonable expectation of success in substituting the components because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), and because the functionalized oversized microparticles taught by Huttunen et al. are of a size and dimension that would work on a lateral flow device in the manner intended, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). Also, since both components, the scavenger binding member and the oversized particle are components known in the art to work and perform the function of binding members incorporated in immunoassays, one would have a reasonable expectation of success in substituting the components.
Regarding claims 6 and 7, Nazareth et al. teaches that a “Control site 38 has immobilized thereon a capture component (control capture binding member) that is reactive with the labeled control member. Accordingly, the labeled control member will travel along the fluid front of the biological sample and ultimately bind with the control capture binding member immobilized at control site 38. Preferably, control site 38 is located downstream of both threshold site 34 and result site 36.” (i.e. further comprising a control zone downstream of the capture zone, as in claim 6); “Detection (by color development) of the labeled control member at control site 38 informs a user that the biological sample has in fact traveled downstream and reconstituted the labeled binding components.” (i.e. the control zone comprises antibody that specifically binds to the labeled antibody or fragment thereof that does not bind to analyte of interest and flows past the capture zone, as in claim 6) (e.g. [0047], [0056], Figs. 4, 5 – control site 38). With respect to the recitations “when the fluid sample does not comprise an analyte of interest, the labeled antibody or fragment thereof flows to the control zone and emits an optical signal at the control zone only, indicating absence of the analyte of interest in the fluid sample” (claim 7), it is noted that the recitations are drawn to the intended use of the device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. do not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, as noted above the device comprises a control zone as claimed, therefore the device taught would necessarily be capable of being used in the manner recited in the instant claim 7. If the prior art structure is capable of performing the intended use, then it meets the claim.
Notwithstanding the above, in the interest of compact prosecution, it is further noted that Nazareth et al. further teaches for example that “FIG. 4B, a test result in which only control site 38 has exhibited an identifiable color development is shown. As such, these results quickly inform a user that the biological sample did not include a surge level of” analyte “and also that this particular device is functional. That is, the color development at the control site informs the user that the fluid sample passed through the length of the device and therefore reconstituted the labeled binding member.” ([0053]), which exemplifies that the taught device is capable of being used in the manner recited.
Regarding claim 10, Nazareth et al. doesn’t explicitly teach an oversized microparticle where the microparticle comprises magnetic beads. However, Huttunen et al. teaches as discussed supra, oversized particles (e.g. Pg. 56, section 3.1, Fig. 1 – light blue Microparticle (i.e. oversized particle) functionalized with Ab specific for the CRP analyte) (i.e. the oversized particles). Although Huttunen et al. don’t explicitly teach that the large microparticle may comprise a magnetic particle, Huttunen et al. also teaches that:
the residual particle label sensor allows to selecting an appropriate detection format in combination with a simple physical separation method to substitute the centrifugation step. Other such separation methods applicable to POC systems utilizing the residual sensor concept may include magnetic bead–based separation (i.e. particles comprise magnetic beads) (Pg. 58, right column, 1st ¶); and
“The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems.”, and that “the development of truly quantitative and hand-held POC diagnostic structures through combining the appropriate segments” with applicable magnetic detection techniques is known to be accomplished in the art. (Pg. 58, section 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle, as taught by Huttunen et al., and to have the particle comprise a magnetic particle, as taught by Huttunen et al., in order to have the oversized particles comprise magnetic particles. One would have been motivated to substitute the components as above, because Huttunen et al. teaches that “The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems”, and that “the development of truly quantitative and hand-held POC diagnostic structures through combining the appropriate segments” with applicable magnetic detection techniques is known to be accomplished in the art. (Pg. 58, section 4), therefore the applicability of having the particle comprise magnetic particles would make it a feasible and a desirable design choice.
One would have a reasonable expectation of success in combining the components to have the particle comprise a magnetic particle, because Huttunen et al. teaches that “separation methods applicable to POC systems utilizing the residual sensor concept may include magnetic bead–based separation (Pg. 58, right column, 1st ¶).
Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references of Nazareth and Huttunen individually (see p. 6-7), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues it would not have been obvious to a person of ordinary skill in the art at the time of the invention to use the device of Nazareth by substituting the scavenger binding component with an oversized particle conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size and dimension to remain upstream of a subsequent detection, as taught by Huttunen (see p. 7-8). Particularly, Applicant argues “a person of skill in the art would not have been motivated to combine these references because the references measure different reagents (Nazareth measures residual analyte; Huttunen measures residual NPs) in different ways (Nazareth uses a test strip; Huttunen uses centrifugal separation through a membrane filter in solution phase)”. 
In response to applicant's argument that a person of skill in the art would not have been motivated to combine these references because the references measure different reagents in different way, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Nazareth et al. teaches that in lateral flow assays where it is desirable to sequester a calibrated amount of labeled analyte, this may be achieved by having a designated region on the lateral flow device where an amount of the labeled analyte may be sequestered and bound by a “scavenger” binding component site (e.g. [0011], and as discussed supra), and Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle. One would have had a reasonable expectation of success in substituting the components because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), and because the functionalized oversized microparticles taught by Huttunen et al. are of a size and dimension that would work on a lateral flow device in the manner intended, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). Also, since both components, the scavenger binding member and the oversized particle are components known in the art to function as binding members in immunoassays, one would have a reasonable expectation of success in substituting the components.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677